JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 13, 2012, be affirmed. The district court lacked subject matter jurisdiction over appellant’s complaint, because appellant brought tort claims that were not based on federal law, see 28 U.S.C. § 1331, nor was there diversity of citizenship (appellant and appellees are residents of the District of Columbia), see 28 U.S.C. § 1332. The district court therefore properly dismissed the complaint.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.